Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2022

                                       No. 04-22-00089-CR

                                   Jessie Jermaine PEARSON,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7768
                        Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER

        On August 25, 2022, the state filed a second motion for an extension of time to file its
brief, requesting a one-day extension. We grant the motion.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court